

116 S2847 ES: To designate the facility of the United States Postal Service located at 42 Main Street in Slatersville, Rhode Island, as the “Specialist Matthew R. Turcotte Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2847IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 42 Main Street in
 Slatersville, Rhode Island, as the Specialist Matthew R. Turcotte Post Office.1.Specialist Matthew R. Turcotte Post Office(a)DesignationThe facility of the United States Postal Service located at 42 Main Street in Slatersville, Rhode Island, shall be known and designated as the Specialist Matthew R. Turcotte Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Specialist Matthew R. Turcotte Post Office.Passed the Senate November 18, 2020.Secretary